GRIFFIN, J.
The defendant appeals the summary denial of his Rule 3.850 motion for post-conviction relief. The defendant raises three claims, all of which are based on the scoring of allegedly uncertified out-of-state convictions on the defendant’s guidelines scoresheet. We find no error in the lower court’s denial of the motion. First, the defendant’s claims relating to the scoring of out-of-state convictions could or should have been raised on direct appeal. See Harvey v. Dugger, 656 So.2d 1253 (Fla.1995). The defendant dismissed his direct appeal. The defendant’s attempt to raise this issue in the guise of ineffective assistance of trial counsel fails because the defendant has identified no prejudice. He does not claim that the out-of-state convictions were not his or that they were improperly scored, merely that they were not certified.
AFFIRMED.
THOMPSON, C.J., and HARRIS, J., concur.